--------------------------------------------------------------------------------

Exhibit 10.1

Sale Contract

(English Summary)

Party A: Great Shengda as supplier

Party B: Hangzhou Panasonic Home Electronics Co., Ltd as purchaser

Date of Signing

January 1, 2008

 



Price of Products

Taken pattern, amount, time of Purchase, way of payment, quality, price of
material, working expenses, transportation expenses, the market situation and
profitability into account, the price is negotiated and agreed.

 



Goods delivery

The supplier should deliver the goods before deadline of every Single Contract.
If the problem of inspection, labor dispute or other affairs occur and goods can
not be delivered on time, the purchaser shall be informed and the problem should
be solved under the purchaser’s direction.


Risks 1.

Before delivery, the supplier should take all the risks that the products may be
lost or damaged, unless it is caused by the purchaser.





2.

The purchaser will keep custody of the non-conforming products before the
problem is solved. If the products are lost or damaged during the custody
period, the supplier will be responsible unless it is caused by the purchaser.


Sales

Every time the Purchaser accepts the goods, it is perceived that the goods are
delivered to the Purchaser. But when inspection is need, sales are not
recognized before the inspection is done the Purchaser is satisfied.


Guarantee 1.

If any quality problem is found in 3 years after the Purchase, the supplier
should actively find the problem and take actions to solve it.

2.

If any quality problem is found in 3 years after the Purchase, the supplier
should not only change the products but also bear all the consequences caused by
the problem.

3.

Any material problem caused by the non-conforming products should be compensated
by the supplier.


Raw material

Basically the raw material is provided by the Supplier, however, upon
negotiation, the Purchaser can also provide the raw material.


Payment 1. Balance settled on the 27th every month

2.

If the deadline is missed, the purchaser should compensate the interest equal to
bank deposit of the same amount.


Dispute Resolution Resort to the purchaser’s local court


--------------------------------------------------------------------------------